Citation Nr: 1648106	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  13-05 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial staged rating greater than 30 percent prior to June 21, 2012, for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial staged rating greater than 50 percent since June 21, 2012, for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from December 2000 to November 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision of the Regional Office (RO) in Los Angeles, California, that granted service connection for PTSD and assigned an initial 10 percent rating, effective June 19, 2009.  Subsequently, in January 2013, the RO granted a staged 50 percent rating for PTSD, effective June 21, 2012.

In July 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.

The Board previously considered this appeal in September 2015.  The case was remanded for further development in order request VA treatment records and to schedule another VA examination.  In November 2015, the RO increased the PTSD rating to 30 percent for the period prior to June 21, 2012.  Thereafter, the case returned to the Board for further appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's appeal must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's appeal so that he is afforded every possible consideration.

The Veteran testified before the undersigned in July 2015 and said that he did not receive psychiatric treatment at any location besides the West Los Angeles "VA Center."  However, upon further review the Board notes that the VA treatment records from July 2012 document that the Veteran did receive psychiatric treatment at the "CC Vet Center."  These records are not associated with the Veteran's file and should be obtained, as they could be potentially helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-2 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Board notes that although Vet Centers are part of VA, an authorization form signed by the Veteran is required to obtain these records.

Additionally, the Board previously remanded for a VA examination.  The examination was ordered and then cancelled as the "Veteran failed to RSVP."  The Appellant's Brief indicated that VA had difficulty getting a hold of the Veteran.  On remand, to afford the Veteran every possible consideration, the Veteran should be given another opportunity to have this examination.  Under the laws and regulations, the Veteran has a responsibility of attending a VA examination to help establish entitlement to a claim. 38 C.F.R. §§ 3.326 , 3.327.  Failure to report to an examination without good cause has consequences including deciding the claim based upon the evidence in record and in some cases denying the claim. 38 C.F.R. § 3.655. Good cause includes, but is not limited to, the illness or hospitalization of the claimant, or the death of an immediate family member. 38 C.F.R. § 3.655 (a).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding Vet Center records since June 2009.

2.  After obtaining any additional records, schedule the Veteran for a VA psychiatric examination to address the current nature and severity of his PTSD.  All indicated tests and studies should be accomplished and the findings then reported in detail.  All medical records must be made available to the examiner for review and the examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of these claims. See 38 C.F.R. §  3.655.

3.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


